The appellee C A. Andrews instituted this suit in the Justice of the Peace Court of Precinct No. 4, Duval County, Texas, against General Exchange Insurance Corporation and F. M. Bowman, doing business as Bowman Chevrolet Company. Both defendants below filed pleas of privilege to be sued in the counties of their residence, which were overruled by the Justice of the Peace and judgment rendered in favor of the plaintiff.
An appeal was taken to the District Court of Duval County, which court at the time had jurisdiction of such appeals. The pleas of privilege were again heard; the plea of Bowman was granted but the plea of the Insurance Corporation overruled.
The General Exchange Insurance Corporation has prosecuted this appeal from the order overruling its plea of privilege.
The plaintiff had alleged a joint cause of action against the Insurance Corporation and Bowman, and having granted the plea of privilege of Bowman and ordered the cause as to him transferred to Jim Wells County, the county of his residence, it was error for the court not to also order the cause of action as to the Insurance Corporation transferred to Jim Wells County.
The order overruling the plea of privilege of the General Exchange Insurance Corporation will be reversed and the cause remanded with instructions to the trial court to transfer the entire cause to the proper court of Jim Wells County.